Citation Nr: 0410562	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-02 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the veteran's 
death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to August 1942 and from February 1945 to October 
1946.  He was a prisoner of war from April 10, 1942, to August 5, 
1942.  He died in June 2001.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March 2002 rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for cause 
of the veteran's death and entitlement to accrued benefits.  


FINDINGS OF FACT

1.  The veteran died in June 2001.  The immediate cause of death 
was listed as cardiorespiratory arrest with an antecedent cause of 
"undetermined" and underlying causes of emphysema and chronic 
obstructive pulmonary disease.  

2.  At the time of the veteran's death, he was service connected 
for ischemic heart disease as a residual of beri-beri, evaluated 
as 30 percent disabling.  

3.  There is no competent evidence that establishes a nexus 
between the veteran's cause of death and service, to include the 
service-connected ischemic heart disease as a residual of 
beriberi.

4.  At the time of the veteran's death, he had no pending claims 
for entitlement to any VA benefits. 


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.301, 3.312 (2003).

2.  The appellant's claim for entitlement to accrued benefits is 
without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2003); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the claimant of evidence and 
information necessary to substantiate her claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant was notified of 
the information necessary to substantiate her claims by means of 
the October 2001 letter and the discussions in the March 2002 
rating decision, the February 2003 statement of the case, and the 
October 2003 supplemental statement of the case.  In the October 
2001 letter, the RO informed the appellant that to establish a 
claim for service connection for cause of the veteran's death, the 
evidence must show three things: (1) evidence of the veteran's 
death, which was usually shown by a death certificate; (2) a 
disease or injury in service; and (3) a relationship between the 
cause of the veteran's death and service, which was usually shown 
by medical records or a medical opinion.  

In the March 2002 rating decision, the RO noted that the veteran 
was service connected for ischemic heart disease at the time of 
his death.  It stated that the death certificate showed the 
veteran died of cardiopulmonary arrest with an undetermined 
antecedent cause with emphysema and chronic obstructive pulmonary 
disease as the underlying causes.  The RO stated that the service 
medical records did not show any respiratory disorder in service 
or that the cause of the veteran's death was due to his service-
connected disability.  It noted also that there was no showing 
that the service-connected ischemic heart disease materially 
hastened the veteran's death.  These findings were reiterated in 
the February 2003 statement of the case and the October 2003 
supplemental statement of the case.  Thus, the appellant was 
informed that the evidence necessary to substantiate her claim for 
service connection for cause of the veteran's death would be 
evidence showing that at least one of the diseases listed on the 
death certificate was related to the veteran's service or that his 
death was related to the service-connected disability.  

As to the claim for accrued benefits, the RO stated in the March 
2002 rating decision that such benefits were not warranted as 
there was no claim pending at the time of the veteran's death.  
The appellant subsequently clarified her claim for accrued 
benefits.  She stated she was required to return the checks that 
were sent to the veteran, which were dated July 1, 2001, and 
August 1, 2001.  In the February 2003 statement of the case, the 
RO explained that the veteran had died in June 2001 and thus any 
checks that post-dated his death were no longer valid.  The RO 
noted that accrued benefits were warranted when (1) there were 
monetary benefits that are due and unpaid at the time of the 
veteran's death or (2) there was a claim pending at the time of 
the veteran's death.  The RO stated that the appellant had no 
legal entitlement to accrued benefits.  Thus, the appellant was 
informed that the evidence necessary to establish a claim for 
accrued benefits was showing that (1) there were monetary benefits 
that are due and unpaid at the time of the veteran's death or (2) 
there was a claim pending at the time of the veteran's death.

Second, VA must inform the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In the October 
2001 letter, the RO informed her that it must make reasonable 
efforts to help her get the evidence necessary to support her 
claim, such as medical records, employment records, or records 
from other federal agencies.  It stated that she must give VA 
enough information about these records so that it could request 
them from the person or agency that had them.  It noted the 
veteran's death certificate showed he had died at Santa Monica 
Clinic in Marikina City and that she should ask that facility to 
submit the veteran's terminal records.  The RO noted that if that 
could not be done that she should complete the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to VA, 
for this facility and "for all other health care providers who 
treated the veteran for disabilities, especially the cause of 
death" and that it would obtain those records for her.  The RO 
stated that by using these forms, VA could help her obtain the 
medical records that she was unable to get.  It noted that she was 
ultimately responsible for providing these records.  

Third, VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West Supp. 2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  
Here, the RO sought to obtain the records for which the appellant 
had completed a VA Form 21-4142, Authorization and Consent to 
Release Information to VA.  Private medical records have been 
received from the Veterans Memorial Medical Center and from Dr. 
LO.  There is a medical certificate from the Quezon City Medical 
Center.  As noted above, the RO specifically asked the appellant 
to either submit the records from Santa Monica Clinic in Marikina 
City or to complete a VA Form 21-4142 so that VA could obtain 
those records.  The record reflects that the appellant has neither 
provided these records nor given permission for VA to obtain those 
records.  The Board finds that VA has given the appellant the 
proper notice that she has the duty to submit these records, and 
the appellant has chosen not to submit them.  She has not 
indicated the existence of any additional records that would aid 
in substantiating the claim that VA has not sought to obtain.  In 
October 2003 and December 2003, the appellant submitted 
statements, asserting that she had no further evidence to submit. 

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  This has occurred in 
this case, as the June 2002 letter was issued prior to the January 
2003 rating decision.  

In the Pelegrini decision, the Court also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the October 2001 letter that was provided 
to the appellant does not contain the exact wording of the "fourth 
element," the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to her 
claim.  Specifically, in the October 2001 letter, the RO stated 
that the appellant should submit the treatment records from the 
Santa Monica Clinic and "for all other health care providers who 
treated the veteran for disabilities, especially the cause of 
death."  In a November 2003 letter, the RO told the appellant 
about what evidence it had in its possession in connection with 
her claim for service connection for cause of the veteran's death 
and that it would obtain any relevant records from any federal 
agency on her behalf.  It stated that she should give it 
information for any records that she wanted VA to obtain on her 
behalf.  The appellant submitted a VA Form 21-4138, Statement in 
Support of Claim, stating that she had submitted "all the 
information and evidence" regarding her claim for death benefits.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content requirements is 
harmless error.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

A.  Cause of death

The appellant contends that service connection for cause of the 
veteran's death is warranted.  She states that the veteran had 
been granted service connection for ischemic heart disease as a 
residual of beri-beri and, that as a surviving spouse, it was her 
understanding and expectation that her claim would be approved due 
to the veteran's service-connected status.

The veteran died in June 2001.  The immediate cause of death shown 
on the death certificate was listed as cardiorespiratory arrest 
with an antecedent cause of "undetermined" and underlying causes 
of emphysema and chronic obstructive pulmonary disease.  At the 
time of the veteran's death, he was service connected for ischemic 
heart disease as a residual of beri-beri, evaluated as 30 percent 
disabling.  The veteran was a prisoner of war from April 1942 to 
August 1942.  

A June 1946 report of physical examination shows that examination 
of the respiratory system was normal.  

A March 1976 private pathology report shows that the veteran was 
diagnosed with epidermoid carcinoma of the left vocal cord.

An August 1995 VA hospitalization summary report shows a diagnosis 
of uncontrolled hypertension.  

A December 1999 medical certificate from the Veterans Memorial 
Medical Center shows that the veteran was diagnosed with several 
disabilities, all of which are illegible except pulmonary 
calcification.  

In April 2000, the veteran underwent prisoner of war protocol 
examinations.  There was no evidence of peptic ulcer disease, 
irritable bowel syndrome, dysentery, helminthiasis, malnutrition, 
avitaminosis, beri-beri, pellagra, or other nutritional 
deficiency.  Additionally, there was no evidence of a mental 
disorder, neurological disorder, organic residuals of frostbite, 
or post-traumatic stress disorder.  He was, however, diagnosed 
with hypertensive arteriosclerotic heart disease.  

An undated medical certificate from Quezon City Medical Center 
shows that the veteran had been treated there from October 1997 to 
August 2000 for hypertension, coronary artery disease, and 
emphysema.  

A December 2000 hospitalization report from the Veterans Memorial 
Medical Center shows diagnoses of chronic obstructive pulmonary 
disease secondary to pulmonary emphysema in acute exacerbation, 
bronchiectasis, laryngeal cancer, status post laryngectomy, 
hypertension, stage II, and coronary artery disease.  An April 
2001 medical record from the Veterans Memorial Medical Center 
shows that the veteran was diagnosed with chronic obstructive 
pulmonary disease secondary to pulmonary emphysema due to a 
secondary bacterial infection and hypertension, stage II, which 
was noted to be controlled.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may 
be granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

To establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  The death of a veteran will be 
considered as having been due to a service-connected disability 
when the evidence establishes that such disability was either the 
principal or the contributory cause of death.  Service connection 
will be determined by exercise of sound judgment, without recourse 
to speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the veteran 
to include autopsy reports.  See 38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.312 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection for cause of the veteran's death.  The 
reasons are explained below.

The veteran's death certificate indicates that the veteran died of 
cardiopulmonary arrest with underlying causes of emphysema and 
chronic obstructive pulmonary disease.  The veteran was service 
connected for ischemic heart disease as a residual of beri-beri at 
the time of his death, but there is no competent evidence of 
record to show that the service-connected disability was either 
the principal or the contributory cause of death.  The death 
certificate is silent as to cardiopulmonary arrest being due to 
the service-connected ischemic heart disease as a residual of 
beri-beri.  While that may seem like a logical conclusion, as they 
both involve the cardiovascular system, the death certificate 
specifically states that the antecedent cause was "undetermined" 
and the underlying causes were emphysema and chronic obstructive 
pulmonary disease.  The Board will not attempt to construe that 
the "undetermined" cause was the result of his service-connected 
ischemic heart disease as a residual of beri-beri, as that 
violates the holding in Colvin.  Colvin v. Derwinski, 1 Vet. App. 
761 (1991) (holding that VA cannot substitute its own medical 
judgment or opinion for that of a medical expert).  The showing of 
the underlying causes of emphysema and chronic obstructive 
pulmonary disease contradict the conclusion that the service-
connected disability contributed to the veteran's death.  

Further, it must be noted that the appellant was asked to either 
submit the terminal hospital records from the Santa Monica Clinic 
or to complete a VA Form 21-4142, Authorization and Consent to 
Release Information to VA, to allow VA to obtain those records.  
The appellant has done neither, even after being informed in the 
March 2002 rating decision that VA needed those records.

Based on the appellant's notice of disagreement and substantive 
appeal, she believes that entitlement to service connection for 
cause of the veteran's death should be granted because the veteran 
was service connected for a disability at the time of his death.  
Service connection for cause of the veteran's death is warranted 
when the cause of death is related to a disease or injury that the 
veteran had in service.  The only service medical record in the 
claims file shows that examination of the veteran's respiratory 
disorder in 1946 was normal.  The first showing of a respiratory 
disorder following the veteran's discharge from service was in 
December 1999, which is over 50 years following the veteran's 
discharge from service.  Thus, the evidence does not show that 
emphysema or chronic obstructive pulmonary disease were incurred 
in or aggravated by service, to include neither being manifested 
to a compensable degree within one year following the veteran's 
discharge from service.  Further, neither of these disease 
processes is a disease listed under 38 U.S.C.A. § 1112 (West 2002) 
and 38 C.F.R. 3.309(c) (2003) as being associated with diseases 
related to veterans who were prisoners of war.  Thus, service 
connection for cause of the veteran's death cannot be granted on a 
presumptive basis.

Although the appellant has asserted that the veteran's cause of 
death was due to service, she does not have the requisite 
knowledge of medical principles that would permit her to render an 
opinion regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In sum, there is no competent evidence that the veteran's service-
connected ischemic heart disease as a residual of beri-beri 
contributed substantially or materially to death, that it combined 
to cause death, or that it aided or lent assistance to the 
production of death.  Moreover, the evidence of record does not 
establish that emphysema or chronic obstructive pulmonary disease 
were incurred in or aggravated by service or otherwise due to 
service.  

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for service 
connection for the cause of the veteran's death, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

B.  Accrued benefits

The appellant claims that she should be entitled to accrued 
benefits because she had to return two checks that were issued to 
her husband, which were dated July 1, 2001, and August 1, 2001.  
She also states that accrued benefits should begin prior to the 
veteran's death in June 2001.

Under 38 U.S.C.A. § 5121(a) (West 2002), accrued benefits are 
defined as "periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, or those 
based on evidence in the file at the date of death and due and 
unpaid for a period not to exceed two years."  See 38 C.F.R. 
3.1000(a) (2003).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
concluded that for a surviving spouse to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the time 
of his death for such benefits or else be entitled to them under 
an existing rating or decision."  The Federal Circuit noted that 
this conclusion comported with the decision in Zevalkink v. Brown, 
102 F.3d 1236 (Fed Cir. 1996), which stated that a consequence of 
the derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse has 
no claim upon which to derive his or her own application.  Id. at 
1300.

In the instant case, the claims file is absent any evidence that 
the veteran had a claim pending for any VA benefit at the time of 
his death.  However, it must be noted that this is not the 
appellant's contention of why she is entitled to accrued benefits.  
Her assertions rest on her having to return two checks that were 
issued in the veteran's name that post date his death.

When the veteran died in June 2001, he was no longer entitled to 
VA compensation.  Thus, checks issued in the veteran's name that 
post date the veteran's death were no longer valid, and the 
appellant was not entitled to cash those two checks.  She 
correctly sent them back to the RO.  At the time of the veteran's 
death, he had been paid for his service-connected disability of 
ischemic heart disease as a residual of beriberi from the 
effective date of January 1999 until June 2001, the time of his 
death.  Thus, there were no monies due and unpaid at the time of 
his death.  

Accordingly, there is no legal basis to the appellant's claim for 
payment of accrued benefits.  As the law, and not the evidence, is 
dispositive in this case, entitlement to payment of accrued 
benefits is denied due to the absence of legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

The Board regrets that a more favorable decision could not be made 
in this case.


ORDER

Service connection for cause of the veteran's death is denied.

Entitlement to accrued benefits is denied.



_______________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



